UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2386


KENNETH PRITCHARD,

             Plaintiff – Appellant,

v.

METROPOLITAN WASHINGTON AIRPORTS AUTHORITY,

             Defendant – Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-01432-AJT-TCB)


Submitted: May 7, 2021                                            Decided: May 21, 2021


Before WILKINSON and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Richard R. Renner, KALIJARVI, CHUZI, NEWMAN & FITCH, P.C., Washington, D.C.,
for Appellant. Joseph W. Santini, Lindsay A. Thompson, FRIEDLANDER MISLER,
PLLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Plaintiff Kenneth Pritchard brought suit alleging that defendant Metropolitan

Washington Airports Authority created a hostile work environment and terminated his

employment in retaliation for disclosures protected by Title VII, the American Recovery

and Reinvestment Act, and the National Defense Authorization Act for Fiscal Year 2013.

The district court granted summary judgment in favor of defendant on all claims. For

substantially the reasons set forth by the district court, we affirm.

                                             I.

       Pritchard worked for the Metropolitan Washington Airports Authority (MWAA)

from February 1988 until his termination in February 2017. At that time, he was a manager

in the human resources department. Pritchard’s termination followed an outside law firm’s

investigation into a complaint by one of Pritchard’s subordinates that his treatment of her

and others in the department caused her emotional and physical distress.

       The investigation, which spanned from November 2016 to January 2017, involved

the review of documents and emails and interviews of fourteen witnesses, including

Pritchard and the complainant. The written report concluded:

       The evidence obtained, both from interviews and documents, supports the
       conclusion that Mr. Pritchard has repeatedly engaged in conduct that can be
       described as offensive, intimidating and disruptive. Witnesses confirm that
       he routinely yells at his subordinates; curses; aggressively gesticulates; and
       derides, denigrates, and disrespects his fellow managers and the Airports
       Authority executive leadership. His behavior has caused his subordinates
       discomfort, illness and emotional distress.

J.A. 120. It also found that Pritchard had been insubordinate and abused his position by

using resources to track other MWAA managers and disregarding policy decisions by his

                                               2
managers. The report ultimately concluded that Pritchard had violated multiple provisions

of MWAA’s Conduct and Discipline Directive and Workplace Violence Directive. J.A.

135. Based on the report, Pritchard was scheduled for termination in February 2017.

       Between 2010 and 2016, Pritchard cooperated with investigations by the

Department of Transportation, Office of Inspector General into MWAA’s operations,

reported what he saw as compliance issues, and generally voiced concerns about MWAA’s

executive leadership. Pritchard filed suit alleging that MWAA first subjected him to a

hostile work environment and then fired him in retaliation for these legally protected

activities, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et.

seq., the National Defense Authorization Act for Fiscal Year 2013 (NDAA), 41 U.S.C. §

4712, and the American Recovery and Reinvestment Act (ARRA), Pub. L. No. 111-5, §

1553, 123 Stat. 115, 297–302 (2009).

       After discovery, the district court granted MWAA’s motion for summary judgment

on all claims. The district court assumed that Pritchard had made the requisite prima facie

showing for his retaliatory termination claim under Title VII. However, he failed to

demonstrate that MWAA’s legitimate, non-retaliatory reason for the termination—namely

that an outside investigation corroborated a subordinate’s complaints and revealed multiple

violations of MWAA policy—was pretextual. As for his retaliatory hostile work

environment claim under Title VII, the court found Pritchard failed to support a prima facie

case because he merely suffered “minor workplace harms,” rather than the requisite “severe

or pervasive retaliatory harassment.” J.A. 639–41.



                                             3
       Finally, the district court concluded that plaintiff’s evidence did not establish viable

claims under either the NDAA or ARRA. Only one disclosure “pertained to the use of

federal funds” after July 1, 2013, as required by the NDAA. J.A. 644. But it was not

protected activity because it did not relate to the necessary contracts, Pritchard had not

made the disclosure to a “required person” under the Act, and he failed to establish a causal

nexus between the disclosure and his termination. J.A. 644–46. As to the ARRA, there was

“no evidence sufficient to establish the activities that were the subject of [Pritchard’s]

disclosure involved any ‘covered funds.’” J.A. 647. Assuming the NDAA and ARRA

recognized a hostile work environment claim, the complained of harms were again

insufficient. And ultimately, there was “clear and convincing evidence that MWAA would

have imposed the relied upon adverse personnel actions in the absence of any protected

activities.” Id. This appeal timely followed.

                                             II.

       This court reviews a district court’s grant of summary judgment de novo, “viewing

the facts and inferences reasonably drawn therefrom in the light most favorable to the

nonmoving party.” United States v. Ancient Coin Collectors Guild, 899 F.3d 295, 312 (4th

Cir. 2018) (internal quotation marks and citation omitted). “An award of summary

judgment is only appropriate if the record demonstrates that ‘there is no genuine dispute as

to any material fact and that the movant is entitled to judgment as a matter of law.’” Id.

(quoting Fed. R. Civ. P. 56(a)). A genuine issue of material fact exists “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                                4
                                               A.

       The district court properly granted summary judgment in favor of defendant on each

of Pritchard’s claims. As to Pritchard’s claim that his termination was unlawful retaliation

in violation of Title VII, we assume like the district court that Pritchard’s evidence

establishes a prima facie case. See King v. Rumsfeld, 328 F.3d 145, 150–51 (4th Cir. 2003).

His claim fails in any event, however, because he fails to rebut MWAA’s legitimate, non-

retaliatory reason for the termination as pretextual.

       As the district court noted, our inquiry is “not whether an employer’s proffered

explanation was correct or incorrect, but whether the employer honestly believed it was

true and the real reason for its termination decision, as demonstrated by its reasonable

reliance on the particularized facts that were before it at the time the decision was made.”

J.A. 633. Such is the case here. There is no genuine dispute that MWAA had before it a

report by an outside law firm detailing abusive behavior by Pritchard that violated

numerous provisions of the company’s conduct directives. And Pritchard has not produced

any reasonable evidentiary basis for questioning the veracity of MWAA’s explanation. See

Williams v. Cerberonics, Inc., 871 F.2d 452, 456 (4th Cir. 1989).

       Summary judgment as to plaintiff’s hostile work environment claim under Title VII

was also proper. Pritchard’s evidence simply demonstrates that some of his responsibilities

were adjusted and he was supervised more than he preferred. These actions did not rise to

the level of harassment necessary to support a hostile work environment case. See Boyer-

Liberto v. Fontainebleau Corp., 786 F.3d 264, 283–84 (4th Cir. 2015); Thorn v. Sebelius,

766 F. Supp. 2d 585, 600–01 (D. Md. 2011), aff’d, 465 F. App’x 274 (4th Cir. 2012). The

                                              5
irony of plaintiff’s claim is, moreover, apparent from the record. Any hostile work

environment was one he created himself.

                                              B.

       The district court was also correct to grant summary judgment in favor of MWAA

on Pritchard’s NDAA and ARRA claims. The NDAA and ARRA impose several

requirements for a disclosure to be protected. See 41 U.S.C. § 4712(a)–(c); ARRA, Pub. L.

No. 111-5, § 1553(a)–(c), 123 Stat. 115, 297–302 (2009). Even assuming Pritchard’s

evidence meets these requirements, MWAA has demonstrated by clear and convincing

evidence that it “would have taken the action constituting the reprisal in the absence of the

disclosure.” ARRA § 1553(c)(1)(B); see also 41 U.S.C. § 4712(c)(6) (NDAA adopting

burdens of proof under 5 U.S.C. § 1221(e)(2)). As outlined above, MWAA terminated

Pritchard because an investigation corroborated a subordinate’s complaint that his

belligerent behavior was causing her and others physical and emotional harm. ∗

                                           ***

       The district court’s grant of summary judgment in favor of MWAA is

                                                                               AFFIRMED.




       ∗
           Accordingly, we dismiss MWAA’s motion for summary disposition as moot.

                                             6